Miscellaneous Action with Shortened Statutory Period

The Examiner has reviewed the Applicant’s file wrapper in detail and has noticed the Applicant’s submission of Non Patent Literature (see Applicant’s IDS) entitled “VNF Descriptor (VNFD) Overview”, ETSI, October 8, 2018.

Prior to determining patentability of the Application, the Examiner respectfully request the Applicant provide an adequate copy of the document detailed above. There are pages where the text is unreadable, invisible, and/or unclear (see e.g. Page 5, IFA011: VNF Descriptor (VNFD))

The Applicant is given a TIME PERIOD of TWO months from the mailing date of this notice within which to supply the omission or correction ion order to avoid abandonment. Extensions of this Time Period Under CFR 1.1365(a) are AVAILABLE.


/TODD L BARKER/             Primary   Examiner, Art Unit 2449